DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/24/2022 has been entered.

Response to Amendment
2.	Claims 1-17 and 19 are currently pending.
3.	Claim 18 is canceled.
4.	Claims 1 and 17 are currently amended.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20180260642 A1), in view of Ly (US 20140372003 A1).
9.	Regarding Claim 1, Kim teaches a plurality of sensors mounted to the host vehicle and configured to detect an outer area and inner area of the host vehicle to determine states of a driver and a traveling state of the host vehicle, wherein the states of the driver are respectively detected by different sensors among the plurality of sensors (Kim: [0009] and [0010] "In accordance with one aspect of the present disclosure, there may be provided a driver state monitoring apparatus including a driver state sensing unit to sense a driver state [determine state of driver], a vehicle state sensing unit to sense a vehicle state [determine traveling state of host vehicle]..."  Also, "Further, the driver state sensing unit may include an indoor camera to photograph an image of the driver and a radar to measure a heart rate of the driver [plurality of sensors (inner area) to detect driver states], the vehicle state sensing unit may include an outdoor camera to photograph a forward image of the vehicle [detect outer area]...");
A processor configured to process data collected by the plurality of sensors and determine a level of inattentiveness of the driver based on the states of the driver and the traveling state of the host vehicle (Kim: [0010] "...The controller [processor] may include a carelessness level calculator to calculate a driver carelessness level value [process data collected to determine level of inattentiveness] combining a driver carelessness level value output from the indoor camera [based on state of driver], a driver carelessness level value output from the radar [based on state of driver], a driver carelessness level value output from the outdoor camera [based on traveling state of host vehicle]....");
And a controller configured to provide control signals for controlling the host vehicle based on the data processed by the processor (Kim: [0043] "The communication interface 22 performs communication with an electronic brake system mounted on the vehicle in accordance with a control signal of the controller 40 [provide control signals].").
	Kim fails to explicitly teach a braking signal for braking the host vehicle based on the level of inattentiveness of the driver, wherein the controller is further configured to, when the driver is in an inattentive state, provide a signal to restrict acceleration performance of the host vehicle so that the acceleration performance is reduced.
	However, in the same field of endeavor, Ly teaches a braking signal for braking the host vehicle based on the level of inattentiveness of the driver, wherein the controller is further configured to, when the driver is in an inattentive state, provide a signal to restrict acceleration performance of the host vehicle so that the acceleration performance is reduced (Ly: [0003] and [0032] "Other systems are coupled to the braking and acceleration system of the vehicle and are operable to decelerate or slow the rate of travel of the vehicle when the driver is not paying attention."  Also, "The method starts with generating a driver acceleration request signal with the driver input 210 and determining if the driver is paying attention with the driver attention monitor 220. A vehicle acceleration request signal [provide signal] is then sent to the vehicle power source, this vehicle acceleration request signal being based on the driver acceleration request signal and being altered to reduce vehicle acceleration [restrict acceleration performance] when the driver is determined not to be paying attention 230 [when driver is in an inattentive state]. The system sends a vehicle acceleration request signal to the power source without limiting acceleration if the driver is paying attention 240.").
Kim and Ly are considered to be analogous to the claim invention because they are in the same field of vehicle control.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim to incorporate the teachings of Ly to restrict acceleration performance because it provides the benefit of controlling the vehicle when the driver is not paying attention for an increased driving experience for when the driver is not alert to make proper driving decision.
10.	Regarding Claim 2, Kim and Ly remains as applied above in Claim 1, and further, Kim teaches the plurality of sensors detect a motion of the driver and the traveling state of the host vehicle (Kim: [0032] and [0040] "The indoor camera 11 photographs the driver so as to be able to sense the driver state (blinking eyes, drooping head, etc.) [detect motion of driver]."  Also, "The outdoor camera 21 photographs lanes and traffic signs so as to sense the driving state of the vehicle [traveling state of host vehicle].").
11.	Claims 3 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20180260642 A1), in view of Ly (US 20140372003 A1), and in further view of Sim (US 10035506 B2).
12.	Regarding Claim 3, Kim and Ly remains as applied above in Claim 1.
	Kim and Ly fails to explicitly teach one of the plurality of sensors detects whether a preceding vehicle is present, the processor determines an expected collision time based on a relative velocity and relative distance between the host vehicle and the preceding vehicle if the preceding vehicle is present and determines whether a collision occurs by comparing the expected collision time with a collision risk time, and the controller provides the braking signal for braking the host vehicle if the expected collision time is smaller than the collision risk time.
	However, in the same field of endeavor, Sim teaches one of the plurality of sensors detects whether a preceding vehicle is present (Sim: [Column 3, Lines 36-39] "A first detecting unit 110 for monitoring the front area of the vehicle, the left and right front areas of the vehicle, and both lateral areas of the vehicle in order to thereby detect an object [preceding vehicle] by using one or more cameras [plurality of sensors] and one or more radars [plurality of sensors];"),
The processor determines an expected collision time based on a relative velocity and relative distance between the host vehicle and the preceding vehicle if the preceding vehicle is present and determines whether a collision occurs by comparing the expected collision time with a collision risk time (Sim: [Column 3, Lines 45-47] "A determining unit 140 for calculating the time to collision (TTC) [expected collision time] with the target object [preceding vehicle], and for determining the risk of collision [collision risk time] to be one of the three separated levels based on the calculated time to collision; a first controller 150 [controller] for partially controlling a braking device of a vehicle if the risk of collision with the target object corresponds to Level 2 [smaller than collision risk time]; a second detecting unit 160 for monitoring the rear area of the vehicle in order to thereby detect a rear object if the risk of collision with the target object corresponds to Level 3, which is higher than Level 2; and a second controller 170 [controller] for controlling the braking device or a steering device based on whether or not the rear object is detected."  Note that a skilled practitioner would recognize that time can be calculated by dividing distance over velocity, using basic unit analysis.),
The controller provides the braking signal for braking the host vehicle if the expected collision time is smaller than the collision risk time (Sim: [Column 5, Lines 64-69; Column 6, Lines 1-9] "The determining unit 140 may calculate the time to collision (TTC) [expected collision time] with the target object that is selected by the selecting unit 130, and may determine the risk of collision of the vehicle to be one of three classified levels based on the calculated time to collision. Level 1, which is the lowest level of the three levels, means that there is no risk of collision [smaller than the collision risk time], and Level 2, which is an intermediate level of the three levels, means that there is a risk of collision [greater than collision risk time] but the collision may be avoidable by a partial control of the braking device. Level 3, which is the highest level of the three levels, requires a full braking to completely control the braking device, wherein the collision may be avoidable by the full braking or may not be avoidable even by the full braking.).
Kim, Ly, and Sim are considered to be analogous to the claim invention because they are in the same field of vehicle control.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim and Ly to incorporate the teachings of Sim to control the vehicle based on the determined inattentiveness state of a driver and expected time to collision because it provides the benefit of safety from the vehicle, driver, and passengers.
13.	Regarding Claim 17, Kim, Ly, and Sim remains applied as above in Claim 3, and further Ly teaches the controller provides a signal to control the acceleration performance of the host vehicle along with the braking signal for braking the host vehicle (Ly: [0003] and [0032] "Other systems are coupled to the braking and acceleration system of the vehicle and are operable to decelerate or slow the rate of travel [braking signal for braking host vehicle] of the vehicle when the driver is not paying attention."  Also, "The method starts with generating a driver acceleration request signal with the driver input 210 and determining if the driver is paying attention with the driver attention monitor 220. A vehicle acceleration request signal [provide signal] is then sent to the vehicle power source, this vehicle acceleration request signal being based on the driver acceleration request signal and being altered to reduce vehicle acceleration [restrict acceleration performance] when the driver is determined not to be paying attention 230. The system sends a vehicle acceleration request signal to the power source without limiting acceleration if the driver is paying attention 240.").
14.	Claims 4-12, 14-16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20180260642 A1), in view of Ly (US 20140372003 A1), in view of Sim (US 10035506 B2), and in further view of Franz (US 20160280190 A1).
15.	Regarding Claim 4, Kim, Ly, and Sim remains applied as above in Claim 3.
Kim, Ly, and Sim fail to explicitly teach that the processor determines a target deceleration quantity to be reached by the host vehicle and a target pedal force value necessary to reach the target deceleration quantity in order for the relative velocity between the host vehicle and the preceding vehicle is a given velocity or less, and if the target deceleration quantity is smaller than a deceleration threshold value reachable through emergency braking, the processor determines a situation in which normal braking is possible.
However, in the same field of endeavor, Franz teaches the processor determines a target deceleration quantity to be reached by the host vehicle and a target pedal force value necessary to reach the target deceleration quantity in order for the relative velocity between the host vehicle and the preceding vehicle is a given velocity or less, and if the target deceleration quantity is smaller than a deceleration threshold value reachable through emergency braking, the processor determines a situation in which normal braking is possible (Franz: [0020], [0021], and [0029] "The probability of collision is determined not only based on range [relative distance] and relative velocity of the host and forward vehicles, but also their relative acceleration." Also, "When the driver depresses a brake pedal 32, the ABS 28 detects (e.g., via a J1939 bus) [controller] a brake pedal engagement signal and executes a comparator module 34 [processor] that determines whether the amount of braking requested by the brake pedal depression [target brake pedal force] is equal to or greater than the calculated deceleration value [target deceleration]. If so, then the brake pedal signal is executed by the ABS 28 [normal braking]." Note that a skilled practitioner would recognize that if the brake pedal depression [pedal force] is greater than the target brake pedal depression, actual deceleration would be smaller than the target deceleration. Also, "However, when the driver responds to the CMT alert by engaging the brake pedal at approximately 156, the cached deceleration value [target deceleration] is requested and the braking system is activated to supply the requested deceleration amount to slow the host vehicle and reduce the probability of collision. Once the collision probability decreases below the first collision probability threshold 152 [emergency braking threshold], the assisted braking mode is deactivated [normal braking].")
Kim, Ly, Sim, and Franz are considered to be analogous to the claimed invention because they are in the same field of vehicle control and emergency braking to avoid a collision. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim, Ly, and Sim to incorporate the teachings of Franz to determine the expected collision time of a preceding vehicle and determine the required deceleration to avoid a collision because combining multiple ways of detecting possible collision provides the benefit of increased safety for the vehicle and its occupants.
16.	Regarding Claim 5, Kim, Ly, Sim, and Franz remains applied as above in Claim 4, and further, Franz teaches the situation in which normal braking is possible, the controller provides the braking signal for braking the host vehicle based on a pedal force value of a brake pedal of the host vehicle (Franz: [0021] "When the driver depresses a brake pedal 32, the ABS 28 detects (e.g., via a J1939 bus) a brake pedal engagement signal [brake signal] and executes a comparator module 34 that determines whether the amount of braking requested by the brake pedal depression [brake pedal force of host vehicle] is equal to or greater than the calculated deceleration value. If so, then the brake pedal signal is executed by the ABS 28 [normal braking].").
17.	Regarding Claim 6, Kim, Ly, Sim, and Franz remains applied as above in Claim 5, and further, Franz teaches that if the pedal force value is smaller than a minimum pedal force value capable of braking the host vehicle, the processor determines to change into a situation in which an emergency action is necessary (Franz: [0021] and [0022] "If the amount of braking requested by the brake pedal depression [pedal force] is less than the calculated amount, then the ABS 28 applies the calculated deceleration request value. In this manner, the braking system 36 [controller] is activated using the pre-computed amount (the calculated deceleration request value) [from processor] to safely slow the vehicle to mitigate the collision [emergency situation]." Note a skilled practitioner should recognize that data is analyzed by a processor.).
18.	Regarding Claim 7, Kim, Ly, Sim, and Franz remains applied as above in Claim 5, and further, Franz teaches that if the pedal force value is not smaller than the minimum pedal force value capable of braking the host vehicle, the processor compares the pedal force value with the target pedal force value, and the controller provides the braking signal for braking the host vehicle (Franz: [0021] "When the driver depresses a brake pedal 32, the ABS 28 detects (e.g., via a J1939 bus) a brake pedal engagement signal [brake signal] and executes a comparator module 34 [processor] that determines whether the amount of braking requested by the brake pedal depression [brake pedal force of host vehicle] is equal to or greater [not smaller] than the calculated deceleration value [target pedal force]. If so, then the brake pedal signal is executed by the ABS 28 [normal braking].").
19.	Regarding Claim 8, Kim, Ly, Sim, and Franz remains applied as above in Claim 7, and further, Franz teaches that if the pedal force value is smaller than the target pedal force value, the controller assists the pedal force of the brake pedal so that the pedal force value reaches the target pedal force value (Franz: [0022] "If the driver does not respond to the collision alert by engaging the brake pedal [smaller than target pedal force], the collision may become imminent and a collision mitigation (CMT) intervention braking [controller] is activated. Thus, the braking system is prepared for immediate activation [assist] to a level already determined [target pedal force value] to mitigate a collision.").
20.	Regarding Claim 9, Kim, Ly, Sim, and Franz remains applied as above in Claim 8, and further, Franz teaches that if the pedal force value is not smaller the target pedal force value, the controller provides the braking signal for braking the host vehicle based on the pedal force value (Franz: [0021] "When the driver depresses a brake pedal 32, the ABS 28 detects (e.g., via a J1939 bus) [controller] a brake pedal engagement signal [brake signal] and executes a comparator module 34 that determines whether the amount of braking requested by the brake pedal depression [brake pedal force of host vehicle] is equal to or greater [not smaller] than the calculated deceleration value. If so, then the brake pedal signal is executed by the ABS 28 [normal braking].").
21.	Regarding Claim 10, Kim, Ly, and Sim remains applied as above in Claim 3.
Kim, Ly, and Sim fails to explicitly teach the processor determines a target deceleration quantity for the host vehicle so that the relative velocity between the host vehicle and the preceding vehicle is a given velocity or less, and if the target deceleration quantity is greater than a deceleration threshold value reachable through emergency braking, the processor determines a situation in which an emergency action is necessary.
	However, in the same field of endeavor, Franz teaches the processor determines a target deceleration quantity for the host vehicle so that the relative velocity between the host vehicle and the preceding vehicle is a given velocity or less, and if the target deceleration quantity is greater than a deceleration threshold value reachable through emergency braking, the processor determines a situation in which an emergency action is necessary (Franz: [0018], [0019], and [0027] "The distance information is received by the CWM 18 [processor], which executes a collision probability module 22 that calculates a probability of a collision between the host vehicle and the forward [preceding] vehicle as a function of the distance information and the relative speeds [velocity] and acceleration/ deceleration of the host and forward vehicles. If the probability of a collision is above a predetermined threshold [deceleration threshold], then the CWM 18 triggers an alert module 24 to emit a signal (e.g., a sound, a light, or the like) to the driver to alert the driver to the potential collision [emergency situation]. Regardless of the probability of the collision, the CMW 18 executes a deceleration calculation module 26 that calculates a deceleration request value that will cause the host vehicle to stop safely if necessary based on the distance information and relative speeds and acceleration/decelerations of the host and forward vehicles." Note that a skilled practitioner would recognize that if the probability of a collision exceeds a threshold, then the target deceleration of the host vehicle is not reached. If the probability of a collision does not exceed a threshold, then the host vehicle is operating at a sufficient deceleration/velocity/distance away from the preceding vehicle. Also, "At T3, the probability of collision exceeds a third predetermined threshold [greater than deceleration threshold], which is higher than the second predetermined threshold, upon which collision between the host vehicle and the forward vehicle is determined to be unavoidable. At this point, if the driver has not engaged the brake pedal, a collision mitigation (CMT) signal is sent form the ABS module 34 to the braking system 36 to take over deceleration and control of the braking system to stop the vehicle before the collision occurs at T4 [emergency action necessary].").
Kim, Ly, Sim, and Franz are considered to be analogous to the claimed invention because they are in the same field of vehicle control and emergency braking to avoid a collision. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim, Ly, and Sim to incorporate the teachings of Franz to determine the expected collision time of a preceding vehicle and determine the required deceleration in order to provide a brake signal to avoid a collision because braking and stopping the vehicle to avoid a collision occurs provides the benefit of increased safety for the vehicle and its occupants.
22.	Regarding Claim 11, Kim, Ly, Sim, and Franz remains applied as above in Claim 10, and further, Sim teaches the situation in which an emergency action is necessary, the controller provides an emergency action signal for preventing a front collision against the preceding vehicle and a rear collision against a following vehicle (Sim: [Column 5, Lines 64- 67; Column 6, Lines 1-9] "A determining unit 140 for calculating the time to collision (TTC) [expected collision time] with the target object [preceding vehicle], and for determining the risk of collision [collision risk time] to be one of the three separated levels based on the calculated time to collision; a first controller 150 [controller] for partially controlling a braking device of a vehicle if the risk of collision with the target object corresponds to Level 2; a second detecting unit 160 for monitoring the rear area of the vehicle in order to thereby detect a rear object [following vehicle] if the risk of collision with the target object corresponds to Level 3, which is higher than Level 2 [emergency situation]; and a second controller 170 [controller] for controlling the braking device or a steering device based on whether or not the rear object is detected.").
23.	Regarding Claim 12, Kim, Ly, Sim, and Franz remains applied as above in Claim 11, and further, Kim teaches if an emergency action is necessary based on the level of inattentiveness of the driver, the controller provides a signal to warn an emergency braking situation… (Kim: [0082] "If it is determined through the driver state recognition process that the driver is in a carelessness state, the controller 40 may warn the driver by outputting a warning through the warning unit 50 [warn of emergency situation].").
	Kim fails to explicitly teach if an emergency action is necessary based on the level of inattentiveness of the driver, the controller provides a driver protection action signal, and an emergency braking signal simultaneously.
	However in the same field of endeavor, Sim teaches if an emergency action is necessary based on the level of inattentiveness of the driver, the controller provides a driver protection action signal, and an emergency braking signal simultaneously (Sim: [Column 9, Lines 39-41] "If it is determined that the risk of collision corresponds to Level 2 in operation S340 (YES), the first controller partially controls the braking device [emergency braking, driver protection action] of the vehicle (S350).").
Kim, Ly, Sim, and Franz are considered to be analogous to the claim invention because they are in the same field of vehicle control.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim to incorporate the teachings of Sim to emergency brake the vehicle because it provides the benefit of increased safety for the vehicle and its occupants.
24.	Regarding Claim 14, Kim, Ly, Sim, and Franz remains applied as above in Claim 11, and further, Sim teaches that if the rear collision against the following vehicle is expected, the controller provides the following vehicle with the signal to warn the emergency braking situation and the emergency braking signal simultaneously (Sim: [Column 10, Lines 42-47] "Furthermore, if it is determined that a rear object is detected in operation S381 (YES), the second controller may make a further control to: operate an air bag that is installed in the back seat [emergency signal]; open the trunk [emergency signal]; operate taillights [emergency braking signal]; or provide information about a risk of collision [emergency signal] with the vehicle to the rear object [following vehicle] by using communication.")
	Kim, Ly, and Sim fails to explicitly teach that the processor determines the rear collision against the following vehicle based on the relative velocity and relative distance between the host vehicle and the following vehicle.
	However, in the same field of endeavor, Franz teaches that the processor determines the rear collision against the following vehicle based on the relative velocity and relative distance between the host vehicle and the following vehicle (Franz: [0018] "The distance information is received by the CWM 18, which executes a collision probability module 22 that calculates a probability of a collision between the host vehicle and the forward vehicle as a function of the distance information and the relative speeds and acceleration/deceleration of the host and forward vehicles." Note that a skilled practitioner would recognize that collision determination could be executed between a host vehicle and preceding vehicle, or a host vehicle and a following vehicle using information such as relative distance and relative velocity.).
Kim, Ly, Sim, and Franz are considered to be analogous to the claimed invention because they are in the same field of vehicle control and emergency braking to avoid a collision. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim, Ly, and Sim to incorporate the teachings of Franz to determine the expected collision time of a preceding vehicle and determine the required deceleration in order to provide a brake signal to avoid a collision because combining multiple ways of detecting possible collision provides the benefit of increased safety for the vehicle and its occupants.
25.	Regarding Claim 15, Kim, Ly, Sim, and Franz remains applied as above in Claim 14, and further, Sim teaches that the controller provides a following vehicle warning signal so that a braking lamp or horn of the host vehicle operates (Sim: [Column 10, Lines 42-47] "Furthermore, if it is determined that a rear object is detected in operation S381 (YES), the second controller may make a further control to: operate an air bag that is installed in the back seat [warning signal]; open the trunk [warning signal]; operate taillights [braking lamp of host vehicle]; or provide information about a risk of collision [warning signal] with the vehicle to the rear object by using communication.").
26.	Regarding Claim 16, Kim, Ly, Sim, and Franz remains applied as above in Claim 11, and further, Sim teaches that the processor determines whether the rear collision against the following vehicle is present based on the relative velocity and relative distance between the host vehicle and the following vehicle, and if the rear collision against the following vehicle is not present, the controller provides an emergency braking signal for the host vehicle (Sim: [Column 10, Lines 20-24] If it is determined that there is no risk of collision with the rear object [determine if rear collision is not present] in operation 384 (NO), the second controller completely controls the braking device (S382). Accordingly, the vehicle fully brakes [emergency braking] to not collide with a rear vehicle [following vehicle], as well as with a preceding vehicle.).
27.	Regarding Claim 19, Kim, Ly, Sim, and Franz remains applied as above in Claim 6, and further, Sim teaches the situation in which an emergency action is necessary, the controller provides an emergency action signal for preventing a front collision against the preceding vehicle and a rear collision against a following vehicle (Sim: [Column 13, Lines 40- 43; Column 14, Lines 17-20, Lines 28-35, Lines 37-40] "The complete control of the braking device may refer to the control of suddenly decelerating [emergency action] the vehicle by increasing the brake pressure to the maximum value. Thus, the vehicle may avoid a collision with a preceding vehicle." Also, "A further control may be made to open the trunk in the second control operation S660. The operation of opening the trunk [emergency action] may be intended to let the rear vehicle easily recognize the risk of the vehicle [prevent front collision against preceding vehicle with a rear vehicle]." Also, "A further control may be made to operate taillights in the second control operation S660...For example, may include an operation in which the taillights rapidly blink [emergency signal], or in which the left and right taillights alternately blink [emergency signal]." Also, "A further control may be made to provide a risk of collision with the vehicle to the rear object by using communication in the second control operation S660.").
28.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20180260642 A1), in view of Ly (US 20140372003 A1), in view of Sim (US 10035506 B2), in view of Franz (US 20160280190 A1), and in further view of Silvlin (US 20150266486 A1).
29.	Regarding Claim 13, Kim, Ly, Sim, and Franz remains applied as above in Claim 12.
Kim, Ly, Sim, and Franz fail to explicitly teach the controller provides the driver protection action signal so that an airbag of the host vehicle operates in advance.
However, in the same field of endeavor, Silvlin teaches the controller provides the driver protection action signal so that an airbag of the host vehicle operates in advance (Silvlin: [0003] "In case it is determined that the host vehicle driver does not intend to overtake a preceding vehicle, and it is detected that the host vehicle is approaching a preceding vehicle with high relative velocity between the hosting vehicle and the preceding vehicle, and where it appears to be a matter of seconds before an impending collision between the two, a seat belt tensioner could be designed such that it tensions a seat belt before the impending collision, an air bag could be designed such that it is prepared for deployment [operates] before [in advance] the impending collision, a collision warning system could be designed such that it warns the host vehicle driver about the impending collision [driver protection action signal], a collision mitigation system could be designed such that it mitigates the collision for example by a braking of the host vehicle before the impending collision.").
Kim, Ly, Sim, Franz, and Silvlin are considered to be analogous to the claimed invention because they are in the same field of vehicle control and emergency braking to avoid a collision. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim, Ly, Sim, and Franz to incorporate the teachings of Silvlin to determine an expected collision and protect the driver from an accident because detecting a collision that is about to happen and automatically implementing safety measures helps mitigate damage and injury, which provides the benefit of increased safety to the driver and the occupants of the vehicle.

Response to Arguments
30.	Applicant’s arguments with respect to Claims 1-17 and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Ly (US 20140372003 A1) has been applied to teach the amended subject matter of restricting acceleration performance of the vehicle when the driver is in an inattentive state.  This is taught in the rejection above as cited in paragraph [0032] to reduce vehicle acceleration when the driver is not paying attention.
31.	Kim (US 20180260642 A1), in view of Ly (US 20140372003 A1), in view of Sim (US 10035506 B2), in view of Franz (US 20160280190 A1), and in further view of Silvlin (US 20150266486 A1) teaches all aspects of the invention.  The rejection is modified according to the newly amended language but still maintained with the current prior art of record.
32.	Claims 1-17 and 19 remain rejected under their respective grounds and rational as cited above, and as stated in the prior office action which is incorporated herein.  Also, although not specifically argued, all remaining claims remain rejected under their respective grounds, rationales, and applicable prior art for these reasons cited above, and those mentioned in the prior office action which is incorporated herein.

Prior Art
33.	The prior art made of record and not relied upon is considered pertinent, most relevant, to applicant's disclosure.	
Foerster (US 20120265418 A1)
Kim (US 20180043901 A1)
Ko (US 20150166059 A1)
Tsuji (US 20180105171 A1)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T SILVA whose telephone number is (571)272-6506. The examiner can normally be reached Mon-Thurs, 7:00-4:30; Second Fri, 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL T SILVA/Examiner, Art Unit 3663                                                                                                                                                                                                        
/ANGELA Y ORTIZ/Supervisory Patent Examiner, Art Unit 3663